Order entered March 3, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-20-00195-CV

                 IN RE MUAMAR ASAD SAYYED, Relator

          Original Proceeding from the 219th Judicial District Court
                            Collin County, Texas
                     Trial Court Cause No. 380-82405-07

                                      ORDER
                 Before Justices Bridges, Osborne, and Reichek

      Based on the Court’s opinion of this date, we DENY relator’s February 13,

2020 petition for writ of mandamus.




                                           /s/   DAVID L. BRIDGES
                                                 JUSTICE